Hope Assoc. of Syosset, LLC v STP Assoc., LLC (2015 NY Slip Op 00727)





Hope Assoc. of Syosset, LLC v STP Assoc., LLC


2015 NY Slip Op 00727


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-08338
 (Index No. 4940/12)

[*1]Hope Assoc. of Syosset, LLC, appellant, 
vSTP Associates, LLC, et al., respondents.


William V. Rapp, Scarborough, N.Y. (Moshe Mortner of counsel), for appellant.
Westerman Ball Ederer Miller & Sharfstein, LLP, Uniondale, N.Y. (Jeffrey A. Miller of counsel), for respondents.

DECISION & ORDER
In an action for declaratory relief, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Jaeger, J.), entered July 31, 2012, as granted that branch of the defendants' motion which was pursuant to CPLR 3211(a)(7) to dismiss the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff, a home owners association, commenced this action against the defendants, owners of a manufactured home park, alleging that the defendants violated its statutory right of first refusal to buy the subject property. The defendants moved, inter alia, pursuant to CPLR 3211(a)(7) to dismiss the complaint. The Supreme Court granted that branch of the motion.
On a motion pursuant to CPLR 3211(a)(7), the court must accept the facts as alleged in the complaint as true, accord the plaintiff the benefit of every possible favorable inference, and determine only whether the facts as alleged fit within any cognizable legal theory (see Leon v Martinez, 84 NY2d 83, 87-88; DiMauro v United, LLC, 122 AD3d 568).
As the Supreme Court correctly concluded, the plaintiff failed to adequately allege that the defendants received a "bona fide offer to purchase" so as to trigger the plaintiff's right of first refusal under Real Property Law § 233-a (Real Property Law § 233-a[3][a]). Accordingly, the Supreme Court properly granted that branch of the defendants' motion which was pursuant to CPLR 3211(a)(7) to dismiss the complaint.
SKELOS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court